Citation Nr: 1029802	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of VA pension benefits in the 
amount of $17,944.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to June 
1946. He died in July 2000. The appellant is his surviving 
spouse.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO)        in Pittsburgh, 
Pennsylvania, which denied a request for waiver of recovery of          
an overpayment of VA nonservice-connected pension benefits in the 
amount             of $17,944.


FINDINGS OF FACT

1.	An overpayment of nonservice-connected pension benefits to the 
appellant was created due to her underreporting of annual 
income for the year 2001, and subsequent absence of 
notification to the RO of additional income received due to 
private investments for the years 2002 through 2005.

2.	The appellant had the primary role in the creation of this 
indebtedness due to her underreporting of personal income to 
the RO.

3.	There is no conclusive indication that repayment of the 
indebtedness would be an undue hardship. Based on available 
information, the appellant's current annual income is already 
sufficient to meet her basic living expenses. 

4.	Recovery of the overpayment would not defeat the purpose of VA 
pension benefits, when the appellant did not have a legal 
entitlement to those benefits in the first place by virtue of 
her actual income level.

5.	While there is no indication of unjust enrichment to the 
appellant, there is also no corresponding showing of 
detrimental reliance on her part due to receipt of or 
expectation of receiving a VA pension award. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits in 
the amount of $17,944 is denied. 38 U.S.C.A. §§ 5017, 5302(a) 
(West 2002 & Supp. 2009);        38 C.F.R. §§ 1.962, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

The United States Court of Appeals for Veterans Claims (Court), 
however, has determined that the VCAA does not apply to claims 
for waiver of recovery of indebtedness. Barger v. Principi, 16 
Vet. App. 132, 138 (2002). See also Lueras v. Principi, 18 Vet. 
App. 435, 437 (2004) (a claim under Chapter 53, which involves 
application for waiver of overpayment is not a claim for benefits 
in the first instance, and hence not a matter for which the 
notice requirements under section 5103(a) are applicable). 
Consequently, there was no legal requirement in this case that VA 
notify the appellant of the procedures for substantiating her 
claim, or provide assistance with its development. The RO still 
has sought to ensure that the record is comprehensive, providing 
notice of the proposed termination of benefits prior to the 
action which created the overpayment in question. The Committee 
on Waivers and Compromises also provided the appellant with a 
copy of VA Form  20-5655 (Financial Status Report) to obtain 
information relevant to the instant claim. 

The appellant has not challenged the validity of the debt, and 
the issue presented is limited to that of the propriety of a 
waiver. See Schaper v. Derwinski,  1 Vet. App. 430, 434 (1991); 
VAOPGCPREC 6-98 (Apr. 24, 1998). 

Background

The appellant first filed a claim for nonservice-connected death 
pension in      August 2000 by VA Form 21-534, Formal Application 
for Death and Indemnity Compensation, Death Pension and Accrued 
Benefits. The completed application under category of "Net Worth 
of Surviving Spouse and/or Children" listed no sources of 
personal income, including any Social Security Administration 
(SSA) benefits, bank accounts, stocks and bonds, real estate, 
retirement benefits, life insurance, or other forms of earnings. 
The appellant did attach documentation of a corporate stock 
dividend payable every three months in the amount of $ 1,091.

In October 2000, the appellant notified the RO by telephone 
contact of an award    of SSA benefits in the amount of $186 
monthly, based upon her status as the surviving spouse of the 
Veteran.

In a November 2000 decision, the RO approved the appellant's 
pension claim as a surviving spouse, but only from August 1, 2000 
up until December 1, 2000,               at which point the 
appellant's monthly income would exceed the maximum amount for 
eligibility for a pension.

The appellant submitted a new VA Form 21-534 in January 2001. She 
indicated as to income received an SSA benefits payment of $192 
monthly, and $2,270 annually in stocks, bonds and bank deposits. 

Upon an RO request for clarification, the appellant furnished a 
copy of her SSA benefits check for $192 monthly, an annual 
interest income statement for $2,776, and a statement of 
corporate stock dividends amounting to $3,963 annually.            
The total income for the year 2001 was $9,044. 

In June 2001, the RO denied the appellant's pension claim because 
her income exceed the limit for basic eligibility. 

The appellant submitted a July 2001 VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report (EVR), on which she 
reported "no income changed... still the same, 1995 to 2001." In 
August 2001, the RO continued the denial of her pension claim.

The appellant submitted another VA Form 21-534 in November 2001, 
which listed income of SSA benefits of $193 monthly, but nothing 
further. She also submitted a        December 2001 EVR which 
contained the same financial information.

In a January 2002 decision, the RO approved the appellant's 
pension claim.

Subsequently, in May 2005 a VA Income Verification Match (IVM) 
determined that the appellant's year 2001 income was in excess of 
what she had reported by several thousand dollars annually. A 
similar report was obtained regarding year 2002 income. In her 
August 2005 statement, the appellant confirmed that this was 
correct, and indicated that her year 2002 personal income was 
$10,238.                The appellant further indicated year 2003 
income of $10,294 and year 2004 income of $13,645.

In September 2005, the RO proposed to terminate the appellant's 
pension award, effective February 1, 2002, as her annual income 
exceeded the maximum limit to receive a VA pension from the year 
2002 onwards. In December 2005, the RO carried out the proposed 
action to terminate pension benefits. The RO informed   the 
appellant that implementing the termination of pension effective 
February 1, 2002 had created an overpayment in the amount of 
$17,944, based upon the         three-year time period in which 
she had erroneously received this benefit.

In May 2006, the appellant filed a claim for waiver of 
indebtedness of the $17,944 overpayment. The appellant cited 
financial need as the basis for seeking a waiver. In her 
statement, the appellant provided a list of ongoing expenses: 
electricity $48/monthly; car payment $259/monthly; telephone 
$40/monthly; food $2000/annually; auto insurance $3000/annually; 
home insurance $500/annually;   an outstanding hospital bill 
$2000; an outstanding bill on behalf of the Veteran $1000; and an 
unspecified amount upon property taxes. (The Board notes that 
this amounts to a total annual liability of $12,667.)

A memorandum to the file states that in May 2006 the RO requested 
that              the appellant complete VA Form 20-5655, 
Financial Status Report, providing a more detailed accounting of 
her current income and expenses. There is no indication that the 
appellant completed and returned this form.

In an October 2006 decision, the RO's Committee and Waivers and 
Compromises denied the appellant's waiver of indebtedness claim. 

Governing Law, Regulations and Analysis

The pertinent law provides that there shall be no recovery of 
payments or overpayments (or any interest thereon) of VA 
benefits, where it is determined that recovery would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 1.962 (2009). However, the recovery of 
any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining the waiver. 38 U.S.C.A. § 
5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965 (b). 
 
In the present case, there is no indication of such fraud, 
misrepresentation, or bad faith on the part of the veteran, and 
thus, there is no statutory bar to waiver of recovery of the 
overpayment. Accordingly, the dispositive issue is whether the 
collection of the overpayment would be against "equity and good 
conscience."         38 U.S.C.A. § 5302(a). 

The standard of equity and good conscience will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights. 38 C.F.R. § 1.965(a).         The decision 
reached should not be unduly favorable or adverse to either side.    
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government. Id. 

In making this determination of whether recovery would be against 
equity and good conscience, the governing criteria requires 
consideration of each of the following factors, which are not 
intended to be all inclusive: (1) fault of the debtor;                     
(2) balancing of faults between debtor and VA; (3) undue 
hardship; (4) whether collection would defeat the purpose of the 
benefit; (5) unjust enrichment; and            (6) whether the 
debtor changed position to his own detriment through reliance on 
the benefit. 38 C.F.R. § 1.965 (a). See also Narron v. West, 13 
Vet. App. 223, 228 (1999) (VA must address all relevant factors 
in determining whether to exercise its equitable discretion in a 
waiver of indebtedness claim). 


The Board finds upon review of this case in light of the 
pertinent applicable criteria that waiver of overpayment is not 
warranted. As a matter of equitable discretion,  the factors 
precluding waiver of indebtedness substantially outweigh those 
reasons which might favor awarding the waiver sought. 

Preliminarily, there is the consideration that must be addressed 
of the fault of the debtor. There is sufficient indication that 
the appellant had the primary role in creation of the overpayment 
in the amount of $17,944. The record indicates that when the 
appellant initially provided her financial background information 
to           the RO in 2001 she listed both income from SSA 
benefits and stock dividends, and         the RO denied her VA 
pension claim. When she re-submitted this information in November 
2001, mention of stock dividends was omitted. The only listed 
income was the SSA benefits (amounting to $2,316/annually). The 
Board does not speculate as to the reason or motivation for this 
omission, only that the appellant's reported income was clearly 
incomplete. 

An RO obtained Income Verification Match report for the year 2001 
later indicated annual income that was substantially higher than 
that which the appellant had reported. The appellant then 
clarified with the RO that her annual income in 2002 was over 
$10,000 (as the IVM by the RO had shown), and remained at that 
level through 2005. It is therefore apparent that the appellant 
did not report additional income of which she likely was already 
aware in November 2001. Nor did the appellant notify the RO in 
subsequent years of the additional source of income from private 
investments. Significantly, the RO's January 2002 correspondence 
notifying the appellant of her pension award informed her that 
there was a duty to immediately report to the RO any increase in 
income. Thus, the appellant was placed on notice of the 
responsibility to maintain an accurate accounting of finances 
with the RO in furtherance of her claim. By all indication, the 
appellant did not meet this duty. As a result, the appellant by 
her omission of necessary financial information had a direct role 
in the creation of the indebtedness at issue.

Applying the second equitable factor for consideration, the 
balance of faults between the debtor and VA places the primary 
justification for indebtedness upon the appellant. The appellant 
in this instance created the debt at issue by omission of 
essential financial information. There is no similar action or 
inaction which may be ascribed to VA in this case. Arguably, when 
the appellant provided her initial financial status report in 
early-2001 indicating several thousand dollars of additional 
income from private investments, and omitted mention of the same 
in an updated report just months later, this should have raised a 
red flag to the RO. However, while the RO did not discover the 
appellant's omission immediately, it cannot be said that the RO 
did anything to cause the original mistake, or then worsen the 
situation. Moreover, within a few years the RO determined by the 
IVM process that the financial information the appellant had 
provided was indeed erroneous, and took necessary steps at that 
point to obtain correct personal income information.                
In summary, the balance of fault does not implicate VA in this 
case, and instead centers around the inaccurate reporting which 
the appellant had provided.

Turning to the next factor to evaluate of whether there would be 
undue hardship occasioned by debt repayment, the evidence does 
not indicate this necessarily would be the case. The appellant 
has claimed that repaying the indebtedness should be precluded 
due to financial need. However, it warrants mention that the 
appellant's estimated annual expenses of $12,667 do not exceed 
the most recent estimate of annual income which in 2004 was 
$13,645. The RO's Committee on Waivers and Compromises has 
attempted to obtain updated income information through requesting 
a Financial Status Report, but the appellant has not completed 
and returned this requested documentation. The appellant has not 
provided any other explanation of why there would be economic 
hardship in debt repayment. 
Based on the information that has been made available, there is 
no conclusive indication that the appellant's financial 
circumstances are such that repayment of indebtedness would be an 
undue hardship.

The Board does not further find that collection of the 
overpayment in this case would defeat the purpose of the benefit. 
The underlying purpose of VA pension benefits is to provide a 
minimum level of income necessary to meet basic living expenses. 
By reason of the fact that the appellant already has income well 
in excess of $13,000 from sources other than VA, and which is at 
or even slightly above her actual annual expenses, there is no 
demonstrable financial need present. Furthermore, due to income 
from other sources, the appellant did not originally qualify for 
a VA pension. It would not defeat the purpose of VA pension 
benefits to recoup the overpayment of such benefits when the 
appellant was not due to receive them in the first instance. 

As to the final equitable factors for application, considering 
unjust enrichment,          the record does not necessarily show 
that the appellant has unfairly benefited from the creation of 
the overpayment. As a pure factual matter however, the appellant 
did receive benefits to which there was no legal basis to obtain, 
based on actual income. There is no indication that the appellant 
otherwise incurred detrimental reliance upon VA's issuance of 
pension benefits, such that the proceeds from these benefits 
would now be necessary to meet any increase in basic living 
expenses. 

In summary, the Board concludes that it would not be against 
equity and good conscience to recover the overpayment of VA 
nonservice-connected pension benefits to the appellant in the 
amount of $17,994. There is sufficient indication that the 
appellant was the party primarily at fault in the creation of 
this indebtedness due to a continuing omission of relevant 
financial background information as to income earned, and further 
there is no conclusive evidence of a financial hardship created 
by debt repayment. There is no indication that repayment would 
defeat the purpose of VA pension benefits, nor was there long-
term detrimental reliance upon the expectation of these benefits. 
In view of these findings, the claim for waiver of overpayment is 
being denied. Since the preponderance of the evidence weighs 
against this claim, the benefit-of-the-doubt doctrine is not 
applicable. 38 C.F.R.            § 3.102; 38 U.S.C.A.  § 5107(b). 
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of VA pension benefits in the 
amount of $17,944 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


